956 F.2d 278
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mike ORTEGA, Plaintiff-Appellant,v.INTERNATIONAL CORRESPONDENCE SCHOOL, Defendant-Appellee.
No. 91-1293.
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Mike Ortega filed what the district court construed as a civil rights action against the International Correspondence School of Scranton, Pennsylvania, asserting it injured him by denying him a diploma in child care he earned at that institution.


3
We can add nothing substantial to the analysis of the district court in its order of dismissal of July 26, 1991.   We therefore AFFIRM the dismissal for substantially the reasons stated therein.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3